                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,                  Case No. 16 C 6544

           v.                                  Judge Harry D. Leinenweber

ROBERTO FAVELA,

                      Defendant.


                     MEMORANDUM OPINION AND ORDER

      Roberto    Favela’s    (“Favela”)   Motion    to   Alter   or     Amend   a

Judgment (Dkt. No. 7) is granted consistent with the Supreme

Court’s holding in United States v. Davis, 139 S. Ct. 2319, 2336

(2019). The Court hereby vacates Favela’s conviction for violating

18 U.S.C. § 924(c) and terminates one of his two concurrent terms

of supervised release while leaving intact all other conditions of

his   criminal   judgment.    (See    United    States   v.   Russell    et   al,

No. 13-cr-600-2 (N.D. Ill.), Judgment, Dkt. No. 52.)

                               I.    BACKGROUND

      Favela pled guilty in 2014 to two counts: conspiracy to commit

bank robbery in violation of 18 U.S.C. § 371 (“Count One”) and use

of a firearm in furtherance of a crime of violence in violation of

18 U.S.C. § 924(c)(1)(A) (“Count Two”). Favela was sentenced to 16

months of incarceration on Count One and 60 months on Count Two,

to be served consecutively. He also received two concurrent three-
year   terms    of   supervised      release,    one   for   each   Count.   (See

Judgment.)

       In 2016, Favela filed a Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255. (Dkt. No. 1.) Favela

argued in his Motion that the Supreme Court’s decision in Johnson

v. United States, 135 S.Ct. 2551 (2015) required Count Two be

vacated. Favela’s violation of § 924(c)(1)(A) for use of a firearm

in furtherance of a crime of violence relied on a definition of

“crime of violence” contained within 18 U.S.C. § 924(c)(3)(B). But

Johnson dealt with sentence enhancements under the Armed Career

Criminal Act, 18 U.S.C. § 924(e), for people who had previous

convictions for a “violent felony,” defined in part as “conduct

that presents a serious potential risk of physical injury to

another.”      Johnson,   135   S.    Ct.   at   2555;   see   also   18   U.S.C.

§ 924(e)(2)(B)(ii). The Supreme Court held that definition to be

so vague as to be unconstitutional. See generally Johnson, 135

S. Ct. 2551.

       In his § 2255 motion, Favela argued that his conviction for

the use of a firearm in furtherance of a crime of violence was

invalid because the definition of “crime of violence” fell within

a catch-all clause — called a residual clause — contained in 18

U.S.C. § 924(c)(3)(B). Favela asserted that the residual clause he

was sentenced under was unconstitutionally vague under Johnson.



                                      - 2 -
       The sentencing judge denied Favela’s petition, citing Cooper

v. Krueger, 2015 WL 8215348 at *3 (C.D. Ill. 2015) (holding that

Johnson did not apply to a conviction pursuant to 18 U.S.C.

§ 924(c)(1)(A)) and found that Favela was not sentenced under the

residual clause ruled unconstitutionally vague in Johnson.

       Favela then filed a Motion to Alter or Amend the Denial of

his    § 2255     petition     pursuant          to     Federal     Rule    of   Civil

Procedure 59(e), arguing that § 924(c)(3)(B)’s residual clause is

unconstitutional and that conspiracy to commit bank robbery is not

“categorically a crime of violence.” (Favela’s Mot. at 4, Dkt.

No. 7.) The sentencing court stayed briefing of Favela’s Motion

pending decisions in Sessions v. Dimaya, 13 S. Ct. 1204 (2018) and

United States v. Davis, 139 S. Ct. 2319 (2019). While Favela’s

Motion was pending, his case was reassigned to this Court.

       Because Dimaya and Davis have been decided, the Court will

now rule on Favela’s Motion to Reconsider the denial of his § 2255

motion.

                                  II.     STANDARD

       The    Court   can   grant    a    Rule    59(e)    motion    if    the   movant

establishes that the court committed manifest error of law or fact

or if the movant presents newly discovered evidence that could not

have   been    discovered    at     the    time    of    trial.   Barrington     Music

Products, Inc., 924 F.3d 966, 968 (7th Cir. 2019).



                                          - 3 -
                              III.    ANALYSIS

              A.   Disposition of Section 2255 Motion

     Favela’s § 2255 motion and his motion to reconsider focus on

the constitutionality of his conviction under 18 U.S.C. § 924(c).

Section 924(c) enumerates a range of penalties for anyone who “uses

or carries a firearm” in furtherance of any “crime of violence” or

“drug trafficking crime.” The statute defines “crime of violence”

as an “offense that is a felony” and either:

     (A) has as an element the use, attempted use, or
     threatened use of physical force against the person or
     property of another, or
     (B) that by its nature, involves a substantial risk that
     physical force against the person or property of another
     may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3)(A)–(B).

     In Davis, the Supreme Court found that the definition of a

crime of violence in § 924(c)(3)(B), “read in the way that nearly

everyone   (including   the    government)   has   long   understood   it,

provides no reliable way to determine which offenses qualify as

crimes of violence,” and is therefore unconstitutionally vague.

Davis, 139 S.Ct. at 2324. Specifically, the residual clause’s use

of the phrase “by its nature” was impossibly broad, and the clause

as written could “result in the vast majority of federal felonies

becoming potential predicates for § 924(c) charges, contrary to




                                     - 4 -
the limitation Congress deliberately imposed when it restricted

the statute’s application to crimes of violence.” Id. at 2331.

     The Davis decision forms the basis for Favela’s Rule 59(e)

motion. Under this new analysis, a § 924(c) predicate offense must

qualify under § 924(c)(3)(A) and cannot stand if it qualifies under

the now-unconstitutional § 924(c)(3)(B). Thus, a crime of violence

must have as an element the “use, attempted use, or threatened use

of physical force” against person or property. The question for

the Court is whether the predicate offense for Favela’s conviction

under § 924(c) has such an element. If not, that conviction must

be vacated.

     The   Government   concedes   that    Favela’s   predicate   offense,

conspiracy to commit bank robbery, does not have as an element the

use, attempted use, or threatened use of force. (Gov.’s Resp. at 6,

Dkt. No. 30.) Rather, “[c]onspiracy is an inchoate offense, the

essence of which is an agreement to commit an unlawful act.”

Iannelli v. United States, 420 U.S. 770, 777 (1975). Because

conspiracy offenses do not have as an element the use, attempted

use, or threatened use of force, they cannot qualify as crimes of

violence under § 924(c)(3)(A). Therefore, Favela’s conviction for

use of a firearm in furtherance of a crime of violence must have

fallen under the unconstitutional residual clause. As such, given

the Supreme Court’s recent ruling in Davis, Favela’s conviction on



                                   - 5 -
Count Two was a manifest error of law, and the Court must grant

Favela’s Rule 59(e) Motion.

                                    B.     Relief

       Favela was released from prison in November 2018 and is

currently       serving    his    two      concurrent       three-year         terms    of

supervised release. (Gov.’s Resp. at 4.) The Government now agrees

that one of Favela’s two concurrent supervised release terms should

be vacated as a result of vacating Count Two. (Gov.’s Resp. at 5.)

Because Favela is serving these terms concurrently rather than

consecutively, Favela will receive no practical benefit of this

decision with respect to his remaining time under supervised

release.

      However,     the    Court   notes     that    it     can   modify    a     term   of

supervised release under certain circumstances. A court may:

      terminate a term of supervised release and discharge the
      defendant released at any time after the expiration of
      one year of supervised release . . . if it is satisfied
      that such action is warranted by the conduct of the
      defendant released and the interest of justice.

18 U.S.C. § 3583(e)(1). This is the case when, as here, the

sentencing court was not mandated “to order supervised release

terms following imprisonment.” United States v. Johnson, 529 U.S.

53, 56 (2000). Count One of Favela’s conviction does not mandate

a   term   of    supervised      release    and     only    requires      that    anyone




                                         - 6 -
violating it “shall be fined under this title or imprisoned not

more than five years, or both.” 18 U.S.C. § 371.

     Therefore, the Court only has authority now to terminate

Favela’s term of supervised release that stems from his conviction

under § 924(c). If he desires an early termination of his remaining

term of supervised release, he should file a Motion requesting

such relief after completing the required one year of supervised

relief.

                                IV.    CONCLUSION

     For the reasons stated herein, Defendant’s conviction (See

United States v. Russell et al, No. 13-cr-600-2 (N.D. Ill.),

Judgment,   Dkt.   No.   52.)    for    violating    18   U.S.C.   § 924(c)   is

vacated.

IT IS SO ORDERED.




                                               Harry D. Leinenweber, Judge
                                               United States District Court

Dated: 9/27/2019




                                       - 7 -
